Citation Nr: 0214267	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of service connection for 
the residuals of an in-service urethral discharge and 
gonococcus infection of the urethra.

2. Entitlement to service connection for a stomach 
disability, including as secondary to the service-
connected post-appendectomy with postoperative repair of 
lysis of adhesions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant's attempt to reopen his claim has been 
certified for review as involving the issues of service 
connection for non-specific urethritis and for scar tissue of 
the penis.  However, certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue.  38 C.F.R. § 19.35.  
During a December 2001 Travel Board hearing, it was clarified 
that the appellant was in whole seeking to reopen a claim for 
the residuals of an in-service urethral discharge and 
gonococcus infection of the urethra.  

The issue as stated on the title page of this decision 
reflects this clarification.  In this decision, the Board is 
reopening the claim of service connection for the residuals 
of an in-service urethral discharge and gonococcus infection 
of the urethra, and finding that additional development of 
the claim is required.  This development will be conducted 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing this issue.  


Also certified for review is the issue of service connection 
for a stomach disability, including as secondary to the 
service-connected post-appendectomy with postoperative repair 
of lysis of adhesions.  In light of the appellant's December 
2001 hearing testimony, the Board is of the opinion that this 
issue also requires clarification.  

The record reflects that by rating decision dated in 
September 1946, service connection was granted for an 
appendectomy scar and a zero percent rating was assigned.  In 
April 1968, following a surgical procedure to alleviate an 
intestinal obstruction, the RO added the residual of that 
procedure to the descriptive term of the appellant's 
appendectomy scar, reflecting that the service-connected 
disorder was "w[ith] polysis of adhesions."  

In the present claim, the appellant alleged that he had an 
"illness in [the] stomach" as a result of the in-service 
appendectomy.  However, during the December 2001 Travel Board 
hearing, the appellant did not identify the nature of his 
claimed stomach disorder, and the Board has been unable to 
glean such upon this review.  

The Board is obligated to "review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Mingo v. Derwinski, 2 Vet. App. 51, 54 
(1992) (citing to Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991)). The VA's statutory "duty to assist" the appellant to 
develop the facts pertinent to the appeal must extend the 
liberal reading given to a veteran's substantive appeal "to 
include issues raised in all documents or oral testimony 
submitted prior to the BVA decision."  EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  Review of the appellant's 
December 2001 Travel Board testimony in this light suggests 
that he may be seeking an increased disability rating for the 
presently service-connected appendectomy scar.

In light of the uncertainty regarding the appellant's stomach 
disability claim, the Board will seek to clarify the 
appellant's intention, as explained by separate document.  
After reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.  
       
FINDINGS OF FACT

1. By decision dated in July 1951, the Board denied service 
connection for the residuals of an in-service urethral 
discharge and gonococcus infection of the urethra.

2. Evidence submitted since the July 1951 Board decision is 
not cumulative of that previously submitted, and by 
itself, or in connection with evidence previously 
assembled, it is of such significance that it must be 
considered to fairly decide the merits of the underlying 
claim of service connection.


CONCLUSION OF LAW

The evidence received since July 1951 is new and material to 
reopen the appellant's claim of entitlement to service 
connection for the residuals of an in-service urethral 
discharge and gonococcus infection of the urethra.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended, in pertinent part, at 38 C.F.R. 
§§ 3.102, and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of service connection 
for the residuals of an in-service urethral discharge and 
gonococcus infection of the urethra.  The claim was last 
denied by Board decision dated in July 1951.

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim.  See also 
Winters v. West, 12 Vet. App. 203 (1999).

In this matter, new and material evidence has been submitted.  
The July 1951 Board decision reflects that the claim was 
denied upon the basis that although the appellant was treated 
in mid-1946 for urethral discharge and gonococcus infection 
of the urethra, no residual of this treatment was shown when 
he was discharged from active service in August 1946.

Since that time, the record reflects the appellant to have 
been treated by various medical facilities, including 
Merchant Marine service hospitals in Baltimore, Maryland; 
Norfolk, Virginia; and New Orleans, Louisiana.  In addition, 
in a series of letters dated in September and December 2000 
and December 2001, A.W. Beacham, M.D., reported that he has 
treated the appellant for urethritis and similar symptoms 
since 1963.  In his latest letter, Dr. Beacham stated that he 
had reviewed his treatment records, and opined that the 
urethral strictures developed by the appellant were the 
result of the in-service treatment for the "inflammatory 
process" caused by the urethral discharge and gonococcus 
infection of the urethra.

Dr. Beacham's opinion is clearly "new" to this inquiry as 
it was not previously of record.  It is plainly material, 
within the meaning of applicable law, as it is competent 
medical evidence which bears directly and substantially upon 
the specific matter under consideration, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The claim is therefore reopened, and additional development 
will be directed.   

 
ORDER

The claim of service connection for the residuals of an in-
service urethral discharge and gonococcus infection of the 
urethra is reopened.  To that extent, the appeal is granted.  



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


